Order entered March 4, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01137-CV

          BISHOP ABBEY HOMES, LTD. AND NATHAN HALSEY, Appellants

                                              V.

                          BYRON AND PAIGE HALE, Appellees

                     On Appeal from the 439th Judicial District Court
                                Rockwall County, Texas
                           Trial Court Cause No. 1-11-1207

                                           ORDER
       We GRANT appellees’ March 2, 2015 second unopposed motion for extension of time to

file brief and ORDER the brief be filed no later than March 25, 2015. No further extensions will

be granted absent exigent circumstances.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE